Citation Nr: 1225870	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Evaluation of residuals of prostate cancer, status post operative radical retropubic prostatectomy, rated as 20 percent disabling from October 1, 2007 to February 11, 2008.   

2.  Evaluation of residuals of prostate cancer, status post operative radical retropubic prostatectomy, rated as 10 percent disabling from February 11, 2008 to October 27, 2011.  

3.  Evaluation of residuals of prostate cancer, status post operative radical retropubic prostatectomy, currently rated as 60 percent disabling.  

4.  Evaluation of erectile dysfunction, currently rated as noncompensable.  

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  From October 1, 2007 to February 11, 2008, residuals of prostate cancer, status post operative radical retropubic prostatectomy were manifested by incontinence and pad usage approximately twice a day.  

2.  From February 11, 2008 to October 27, 2011, residuals of prostate cancer, status post operative radical retropubic prostatectomy were manifested by leakage and use of absorbent materials between two to three times a day.  

3.  Residuals of prostate cancer, status post operative radical retropubic prostatectomy is manifested by daytime voiding between one and two hours, and nighttime awakening to void five or more times.

4.  Erectile dysfunction is manifested by erectile dysfunction only; there is no evidence indicating any penile deformity. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating from October 1, 2007 to February 11, 2008 for residuals of prostate cancer, status post operative radical retropubic prostatectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7528-7527 (2011).

2.  The criteria for a 40 percent rating from February 11, 2008 to October 27, 2011 for residuals of prostate cancer, status post operative radical retropubic prostatectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7528-7527 (2011).

3.  The criteria for a rating higher than 60 percent disabling for residuals of prostate cancer, status post operative radical retropubic prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7528-7527 (2011).

4.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in November 2007.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination for his claim.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating for the Veteran's residuals of prostate cancer disability.  As the Veteran's disability has significantly changed during the time frame in question, a staged rating is warranted.  The Board finds, however, that the Veteran's erectile dysfunction disability has not significantly changed during the time frame in question and that a uniform rating is warranted.  

The Veteran's residuals of prostate cancer, status post operative radical retropubic prostatectomy are rated under Diagnostic Codes 7528-7527.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected residuals of prostate cancer have been rated for prostate gland injuries, infections, hypertrophy, or postoperative residuals (DC 7527) as well as for malignant neoplasms of the genitourinary system (DC 7528).   

Under 38 C.F.R. § 4.115b, DC 7527 infections, hypertrophy, postoperative residuals, and injury residuals of the prostate gland are rated as voiding dysfunction or urinary tract infection, whichever is predominant. 

Under 38 C.F.R. § 4.115b, DC 7528 malignant neoplasms of the genitourinary system warrant a 100 percent rating.  A note to DC 728 states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

38 C.F.R. § 4.115a provides for a noncompensable rating for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a. 

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, urinary frequency is rated 10 percent when there is a daytime voiding interval between 2 and three hours or awakening to void two times per night.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  

The Veteran's erectile dysfunction is rated as noncompensable under DC 7599-7522.  Diagnostic Code 7599 is used to identify disabilities of the genitourinary system that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The rating schedule provides that a loss of erectile power can be rated as 20 percent disabling if it is accompanied by a deformity of the penis.  38 C.F.R. § 4.115b, Code 7522 (2011).  A 20 percent rating can also be assigned for removal of the glans of the penis.  38 C.F.R. § 4.115b, DC 7521.  A 30 percent rating can be assigned if there is removal of half or more of the penis.  38 C.F.R. § 4.115b, DC 7520.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

ANALYSIS

Residuals of Prostate Cancer

The Veteran has appealed the ratings assigned for residuals of prostate cancer, status post operative radical retropubic prostatectomy.  Initially, the Board notes that the Veteran was assigned a 100 percent evaluation for active malignancy or antineoplastic therapy.  He was granted a temporary total from February 26, 2007 to October 1, 2007, after which a scheduler 20 percent evaluation was assigned from October 1, 2007 to February 11, 2008, a 10 percent evaluation was assigned from February 11, 2008 to October 27, 2011 and a 60 percent evaluation was assigned from October 27, 2011.  Accordingly, when reviewing the evidence applicable to the instant rating claim, the Board will consider this time frame to determine the overall impairment even though a temporary evaluation was assigned. 




Residuals of Prostate Cancer From October 1, 2007 to October 27, 2011

The Veteran has been assigned a 20 percent rating for residuals of prostate cancer from October 1, 2007 to February 11, 2008.  He has also been assigned a 10 percent rating for residuals of prostate cancer from February 11, 2008 to October 27, 2011.  

In March 2007, the Veteran had prostate surgery.  It was noted in mid April 2007 that he had urinary incontinence following the surgery.  Later that month, he denied any pain, burning or frequency of urination.  When examined in October 2007, the Veteran had no complaints of hematuria and dysuria.  There was no recent weight loss.  He had incontinence and used approximately two pads a day.  

In the February 2008 VA examination, the Veteran reported frequency of urination (daytime voiding interval) of greater than three hours and that he voided twice a night.  There was urinary leakage but he rarely leaked.  It was related that he kept an urinary pad at home but rarely used it and that he did not require use of absorbent material.  There was no history of obstructed voiding, acute nephritis, hydronephrosis, urinary tract infections, renal dysfunction and/or renal failure.  A history of urinary tract stones was noted.  He denied urinary symptoms of hematuria and dysuria.  The VA examiner stated that the Veteran was in good condition.  Residuals of radical suprapubic prostatectomy mild were diagnosed.  The examiner related that the Veteran had urinary leakage sometimes and that he kept a pad at home just in case.  

In May 2008, the Veteran expressed that he had leakage and continued to wear pull ups.  In September 2008, he reported urinary continence which caused him embarrassment.  He again related that he wore pull ups.  The Veteran reported urgency in urination in February 2009.  He did not state a specific number of times of urination but related that he changed his underwear two to three times a day.  He had incontinence and had to use a pad "every now and again."  Urinary incontinence stable was noted in April 2009.  


In light of the evidence presented above, the Board finds that a rating of 40 percent disabling is warranted from October 1, 2007 to October 27, 2011.  In this regard, from October 1, 2007 to February 11, 2008, the Veteran denied frequency of urination.  However, it was related that he had incontinence and used approximately two pads a day.  From February 11, 2008 to October 27, 2011, the Veteran had frequency of urination of greater than three hours and voided twice a night.  However, he expressed that he continued to wear absorbent materials during this time frame.  We acknowledge that it was stated in the February 2008 examination that he did not require use of absorbent materials.  However, the Veteran has expressed that he continued to wear pulls up during this period of time and he related that he changed his underwear two to three times a day.  Given his lay statements, the Board has determined that he wore absorbent materials which were changed at least twice a day.  While his use of absorbent materials has been classified at times as infrequent, we nonetheless acknowledge that he required the use of absorbent materials and that he changed his underwear two to three times a day.  

The Board finds that the criteria for a 40 percent rating based on voiding dysfunction were met from October 1, 2007 to October 27, 2011.  During this time frame, the evidence shows a disability requiring the wearing of absorbent materials that was changed at least two times a day.  These findings warrant a 40 percent rating as it shown that his disability required the wearing of absorbent materials that was changed two to four times per day.  

Although we find that a 40 percent rating is warranted for residuals of prostate cancer from October 1, 2007 to October 27, 2011, the evidence is against a finding that the criteria for a rating higher than 40 percent were met at any point during this time frame.  In this regard, at most, it was shown that the Veteran wore absorbent materials which were changed two to three times a day.  The Board has considered the Veteran's competent and credible statements regarding the frequency of urination and pad usage during this period of time.  However, neither the lay nor medical evidence shows the use of an appliance or the wearing of absorbent materials that was changed more than 4 times per day.  We also note that 40 percent is the highest rating available based on urinary frequency.  Regarding renal dysfunction, the Board notes that there is no evidence of renal dysfunction during this period of time.  As there is no evidence of renal dysfunction, consideration of a higher evaluation under this diagnostic code is not warranted.  Accordingly, a rating of 40 percent disabling for residuals of prostate cancer from October 1, 2007 to October 27, 2011 is warranted and no more.  

Residuals of Prostate Cancer From October 27, 2011

Having determined that a 40 percent rating is warranted from October 1, 2007 to October 27, 2011, the Board will next address the issue of the assignment of a 60 percent rating for residuals of prostate cancer from October 27, 2011.  

In the October 2011 VA examination, the Veteran reported that since he had his prostate removed he goes to the bathroom all the time.  According to the Veteran, that morning he went to the bathroom six times since 5 am.  He expressed that he could not wear the attends because he has to go so often and that he gets chapped skin which irritates him.  Per the Veteran, due to his inability to tolerate the attends, he changed his underwear all the time and had to put something in between him and whatever he sits on because he never knows when he will urinate.  

The Veteran was found to have voiding dysfunction which caused urine leakage but did not require the use of an appliance.  The voiding dysfunction caused increased urinary frequency.  He had daytime voiding interval between one and two hours, and nighttime awakening to void five or more times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  He did not have urinary tract or kidney infections.  The examiner found that the Veteran's disability impacted his ability to work.  The Veteran related that he was truck driver but had to stop work because of urinary frequency.  

Although the Veteran seeks a higher evaluation for this period of time, the Board notes that a 60 percent rating is the highest available rating allowable for voiding dysfunction, whether through urinary frequency and/or voiding dysfunction.  Regarding renal dysfunction, although a higher rating is available for renal dysfunction, the Board notes that there is no evidence of renal dysfunction.  As there is no evidence of renal dysfunction, consideration of a higher evaluation under this diagnostic code is not warranted.  The Board has considered whether a higher evaluation may be available under a related diagnostic code; however it finds no other provision applicable.

The Board acknowledges the Veteran's assertions regarding the frequency of his urination and pad usage.  We find that he is competent to report such and has been credible in his assertions.  However, no higher evaluation can be assigned pursuant to any potentially applicable diagnostic code.  Accordingly, the claim for a rating higher than 60 percent for residuals of prostate cancer is denied.  

The Board has assigned a staged rating based upon facts found.  Generally, the Veteran has been credible, but over time he has revised his statements.  His report during the October 2011 examination was an historical accounting.  Nothing in the report establishes that he became worse on the date of the examination.  However, his accounts as to frequency, use of pads or need to change clothes has varied over the appeal period.  We find that the contemporaneous accounts are more probative and accurate than the most recent historical accounting.  The October 2011 lay evidence does not establish a date certain as to the date of the change in disability.  Therefore 38 U.S.C.A. § 5110(b) does not provide a basis for an earlier staging of the 60 percent evaluation.  Any implied assertion that he has not changed since the operation is in conflict with prior statements and is not credible.  Therefore, based upon facts found, his lay evidence presented October 2011, provides a basis for the staged rating.  See 38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400.  Although the Veteran is generally credible, not all statements are as reliable as other evidence.

Erectile Dysfunction 

The Veteran's erectile dysfunction disability is rated noncompensable under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

In January 2007, the Veteran expressed that he had an erectile disorder.  During the February 2008 VA examination, the Veteran reported impotence since March 2007.  He expressed that he was unable to have an erection since his prostate surgery.  Examination revealed a finding of normal penis.  The VA examination in October 2011 revealed normal penis, testes and epididymis.  

In light of the above, the Board finds against a higher evaluation for erectile dysfunction.  In this regard, the evidence reveals that although the Veteran has an erectile disability his penis is normal.  Examinations have revealed no penile deformity.  The Board cannot conclude there is a deformity when the medical examinations conducted in January 2007 and February 2008 revealed normal penis. In sum, the only symptom attributable to the service- connected erectile dysfunction is simply the erectile dysfunction.  This alone without related deformity of the penis is insufficient for the granting of a compensable evaluation under Diagnostic Code 7522.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this provision, a noncompensable evaluation is assigned.  38 C.F.R. § 4.31.  

It is also noted that the record establishes that the Veteran has been awarded special monthly compensation at the "(K)" rate on account of loss of use of a creative organ. 

The Board acknowledges the Veteran's assertions that his sex life is nonexistent, and that he a tried a penile pump and used injections without results.  We find that he is competent to report such and has been credible in his assertions.  However, the more credible and probative evidence is devoid of a showing that his overall disability picture more nearly approximates the criteria required for a compensable rating.  Neither the lay nor medical evidence reflects the criteria required for a higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a noncompensable rating is warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, no other diagnostic code provides for a higher rating.  Accordingly, the claim is denied.  

Extraschedular Rating

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran had not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities were contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would have been in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.




ORDER

A 40 percent rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, from October 1, 2007 to February 11, 2008 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

A 40 percent rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, from February 11, 2008 to October 27, 2007 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A rating higher than 60 percent disabling for residuals of prostate cancer, status post operative radical retropubic prostatectomy, is denied.  

A compensable evaluation for erectile dysfunction is denied.  


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As noted above, the Veteran has appealed the denial of a higher rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy and the denial of a compensable rating for erectile dysfunction.  In April 2010, the VA examiner stated that the Veteran was unemployed but not retired and that his prostate cancer status post surgery and urinary incontinence made him unable to work.  When examined in October 2011, it was related that the Veteran's male reproductive system disability including neoplasms impacted his ability to work.  At that time, the Veteran expressed that he had been a truck driver but had to stop working because of his urinary problems.  

A claim of TDIU is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate the claim.  If deemed necessary, the RO should obtain a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


